Exhibit 10.1



AMENDMENT NO. 2 TO COOPERATION AGREEMENT



THIS AMENDMENT NO. 2 TO COOPERATION AGREEMENT (this “Amendment”) is entered into
as of March 6, 2019, by JANA Partners LLC (“JANA”) and Jack in the Box Inc. (the
“Company”).   



R E C I T A L S



WHEREAS, the Company and JANA entered into that certain Cooperation Agreement,
dated October 29, 2018, as amended by Amendment No. 1 thereto dated January 4,
2019 (the “Agreement”; capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Agreement).



WHEREAS, the Company and JANA desire hereby to amend the Agreement in the manner
set forth herein.



NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



1.          Amendment.  The Agreement is hereby amended as follows:



             a.      All references in the Agreement to “March 15, 2019” are
replaced with references to “April 30, 2019”.



             b.      All references in the Agreement to the 2019 Annual Meeting,
and all provisions of the Agreement relating to actions to be taken at or in
respect of the 2019 Annual Meeting, are deleted.



2.         Ratification of Agreement.  Except as set forth herein, the Agreement
shall remain unmodified and in full force and effect.



3.         Successors.  This Amendment shall be binding on and inure to the
benefit of each party and its successors.



4.         Governing Law.  This Amendment shall be interpreted, governed, and
construed under the laws of the State of Delaware without regard to the
conflicts of laws principles thereof.



5.         Counterparts.  This Amendment may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or email transmission), each of which shall be deemed an original and
which together shall constitute a single agreement.



[Signature Pages Follow]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.



JACK IN THE BOX INC.     By: /s/ Phillip Rudolph Name: Phillip Rudolph Title:
Executive Vice President, Chief Legal & Risk Officer and Corporate Secretary    
JANA PARTNERS LLC     By: /s/ Charles Penner Name: Charles Penner Title: Partner







Signature Page to Amendment No. 2 to Cooperation Agreement

